Citation Nr: 0118123	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  00-09 840	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from June 1948 to June 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 1999 by the Department of 
Veterans Affairs (VA) Regional Office (RO), located in St. 
Petersburg, Florida.  The Board notes that the veteran's 
claim is currently under the jurisdiction of the RO located 
in Roanoke, Virginia.  

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on May 17, 2001, at which 
time he testified with respect to the claim now at issue 
before the Board.  A transcript of that hearing has been 
associated with the record on appeal.


REMAND

The Board observes that the veteran is seeking entitlement to 
a total rating based on individual unemployability by reason 
of service-connected disabilities.  Review of the evidentiary 
record reflects that service connection is in effect for 
arteriosclerotic heart disease with history of sinus 
tachycardia, rated 30% disabling; post-traumatic stress 
disorder (PTSD), rated 30% disabling; chronic lumbosacral 
strain, rated 30% disabling; bilateral sensorineural hearing 
loss, rated 10% disabling; tinnitus, rated 10% disabling; 
frostbite residuals, bilateral great toes; renal stone of the 
right kidney; scar, gunshot wound, left lower extremity; 
eczema of the hands; and hypertension, each rated as 
noncompensable.  The combined service-connected disability 
rating is 70 percent.  

VA has a duty to assist the appellant in the development of 
all facts pertinent to his claim.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. § 3.103(a) (2000).  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, in noting that the RO did not have 
the benefit of the explicit provisions of the VCAA, VA's 
duties have not been fulfilled.  

In this regard, the record is shown to contain billing 
records pertaining to medical treatment afforded the veteran 
by a private physician, James R. Snyder, M. D., in August 
1990.  While the evidence of record also is shown to include 
some records, dated from 1987 to 1990, associated with 
cardiac-related treatment rendered the veteran by Dr. Snyder, 
the RO should attempt to verify if there are any additional 
records pertaining to medical treatment afforded the veteran 
from Dr. Snyder which have not been so associated with the 
record.

Further review of the record shows that a VA Form 21-4192, 
Request for Employment Information in Connection with Claim 
for Disability Benefits, dated in March 1998, indicates that 
the veteran last worked in October 1992 at the USSH Airman's 
Home, and that he was entitled to retirement (voluntary) 
benefits.

The Board notes that as part of a VA Form 21-4138, Statement 
in Support of Claim, dated in August 1999, the veteran 
indicated that he retired from his last job because of his 
service-connected heart condition.  He added that the 
severity of a heart attack which occurred in 1991 made it 
impossible for him to continue working, and that he only 
returned to work long enough to complete the retirement 
process.  Also as part of the VA Form 21-4138, the veteran 
indicated that he was treated at the VA Medical Center (VAMC) 
in Washington, D.C. in 1991 and 1992, and that review of 
those records would show that his 1991 heart attack made it 
impossible for him to continue working.  A review of the 
claims folder does not reveal that these records have been 
obtained by the RO.  Accordingly, the RO should request the 
veteran's VA medical records from the VAMC in Washington, 
D.C.

The Board also notes that the veteran has claimed that some 
of his service-connected disorders; namely, his heart, 
lumbosacral strain, and psychiatric disorders, have 
essentially increased in severity.  As the Board observes 
that the veteran has not been afforded examinations for his 
back and PTSD since 1997 and for his heart since 1999, he 
should be afforded examinations to determine the severity of 
these disabilities, and, in so doing, to obtain a medical 
opinion as to how each disability affects his employability.  
VA's duty to assist includes the duty to conduct a thorough 
and contemporaneous medical examination under appropriate 
circumstances.  (emphasis added).  See 38 C.F.R. § 3.326 
(2000); Green v. Derwinski, 1 Vet. App. 121, 123 (1991); 
Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993).  In this regard, the Court has 
held that where the veteran claims that a disability is worse 
than when originally rated, and the available evidence is 
inadequate to evaluate the current state of the condition, VA 
must provide a new examination.  (emphasis added).  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Olson v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle, 
supra, at 632.  Additionally, the Board recognizes that the 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA 
examinations.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty includes an examination by a specialist.  Hyder v. 
Derwinski, 1 Vet. App. 221 (1991).

Additionally, the Board is of the opinion, based upon the 
factual scenario of this case, that a social and industrial 
survey should be undertaken by a VA social worker to clarify 
the veteran's occupational history.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should ask the veteran to 
identify the names and complete addresses 
of any VA and private medical providers 
who have recently treated him for all of 
his service-connected disabilities.  The 
veteran should be specifically requested 
to provide VA with the dates in which he 
was treated by Drs. Snyder and Massey.  
After securing any necessary release, the 
RO should attempt to obtain records of 
any treatment identified by the veteran.  
All records obtained should be added to 
the claims folder.  

2.  The RO should obtain copies of all 
treatment records associated with 
treatment received by the veteran at the 
VAMC located in Washington, D.C.  All 
records so obtained should be associated 
with the veteran's claims folder.  

3.  A VA social and industrial survey 
should be undertaken by a social worker.  
The social worker should elicit and set 
forth pertinent facts regarding the 
veteran's medical history, education and 
employment history, and social and 
industrial capacity.  With regard to his 
employability, the veteran should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.

4.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature and severity of the veteran's 
disability involving the lumbosacral 
spine.  The examiner must be provided 
with the veteran's claims folder and a 
copy of this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  All testing 
and any specialized examinations, to 
include X-rays, deemed necessary should 
be performed.  The examination report 
should specifically include an assessment 
of any associated limitation in range of 
motion, to include what degrees 
constitute normal motion and should 
measure the limitation of motion imposed 
by pain, weakness, excess fatigability, 
use or incoordination on the lumbosacral 
spine as set forth in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

In addition, the veteran's lumbosacral 
spine should be tested for pain on both 
active and passive motion, in weight 
bearing and non-weight bearing.  The 
examiner should provide data which 
portrays the degree of functional loss on 
extended use or due to flare-ups.  The 
examiner should also be asked to indicate 
to what extent the veteran's service-
connected lumbosacral spine disability 
affects his employability.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

5.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner prior to the 
examination so that he or she may review 
pertinent aspects of the veteran's 
history.  All clinical findings should be 
reported in detail.  Such tests as the 
examining physician deems necessary 
should be performed.  
The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service-connected PTSD.  

The examiner is to render an opinion as 
to the overall social and occupational 
impairment caused solely by the veteran's 
PTSD, and, in addition, what affect this 
social and occupational impairment, if 
any, has on the veteran's employability.  
Based upon a review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning (GAF) 
score provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
connected PTSD.  

6.  The veteran should also be afforded a 
cardiology examination to assess his 
service-connected arteriosclerotic heart 
disease.  The examiner should review the 
claims folder and a copy of this REMAND 
prior to the examination.  All indicated 
testing should be accomplished and all 
findings should be reported in 
detail.  Following the examination of the 
veteran, the physician should indicate 
the workload of METs accomplished during 
testing (if performed) and whether there 
was dyspnea, fatigue, angina, dizziness 
or syncope during the exercise.  The 
opinion should note:  (a)  whether the 
veteran has had more than one episode of 
acute congestive heart failure in the 
past year due to his service-connected 
heart disability; (b)  whether there is 
evidence of left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent due to the service-connected 
heart disability; (c)  whether there was 
evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram or X-ray; (d)  whether the 
veteran's heart disease limits him to 
light physical or sedentary employment.  
If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by a 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.  The complete 
rationale for any and all opinions 
expressed should be provided.

7.  The RO is to ensure that copies of 
all correspondence sent to the veteran 
with regard to the scheduling of the 
examinations and social/industrial survey 
are made part of the claims folder.  The 
RO is also requested to notify the 
veteran of 38 C.F.R. § 3.655 (2000).

8.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2000) ("if the [examination] 
report does not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.").  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).

9.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

10.  Subsequently, after undertaking any 
additional development deemed 
appropriate, the RO should re-adjudicate 
the issue in appellate status, taking 
into account all applicable laws and 
regulations.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


